Citation Nr: 1013903	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right ear hearing 
loss, to include whether service connection can be granted.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chloracne, 
including as secondary to herbicide exposure.

4.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.

In February 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  In March 2005, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss.  The Veteran 
did not appeal.  

2.  Evidence relevant to the claim for service connection for 
right ear hearing loss received since the March 2005 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran's current right ear hearing loss had its 
onset during active service.

4.  Sleep apnea did not have its onset during active service 
or result from disease or injury in service.

5.  There is no competent evidence of record showing that the 
Veteran currently suffers from chloracne.

6.  Erectile dysfunction did not have its onset during active 
service, did not result from disease or injury in service, 
and was not caused or aggravated by the service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The March 2005 RO decision denying the Veteran's claim 
for service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  The evidence relevant to the claim for service connection 
for right ear hearing loss received since the RO's last final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Right ear hearing loss was incurred as a result of the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2009).

4.  The criteria for entitlement to service connection for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  The criteria for entitlement to service connection for 
chloracne have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

6.  The criteria for entitlement to service connection for 
erectile dysfunction, on a direct basis and as secondary to 
service-connected diabetes mellitus, have not been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.



A.  Right ear hearing loss

In March 2005, the RO denied the Veteran's claim for service 
connection for bilateral hearing loss as the record lacked 
medical evidence showing a diagnosis of hearing loss.  The 
Veteran did not appeal.  Thus, this decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the record, the Board finds 
that evidence has been submitted following the RO's last 
final decision that is sufficient to reopen the Veteran's 
claim for service connection as it is new and material within 
the meaning of 38 C.F.R. § 3.156.  This evidence includes VA 
audiological examinations dated May 2006, September 2006, and 
February 2008.  In addition, the recently received evidence 
also includes the February 2010 personal hearing in which the 
Veteran stated that his symptoms related to hearing loss had 
been continuous since service.  This evidence is new and that 
it has not before been submitted to agency decisionmakers.  
Moreover, the Board finds that this evidence is material as 
it raises a reasonable possibility of substantiating the 
claim, since it shows that the Veteran has bilateral hearing 
loss for VA purposes.  Indeed, this was previously 
unestablished and it raises a reasonable possibility of 
substantiating the claim.  Therefore, as new and material 
evidence has been received, the claim is reopened.

The Board will now address the issue of entitlement to 
service connection for right ear hearing loss on the merits.  
The Veteran has been provided the pertinent laws and 
regulations regarding service connection and has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  Those arguments have 
focused on the issue of service connection, not whether new 
and material evidence has been submitted.  Thus, the Veteran 
is not prejudiced by the Board proceeding to address the 
underlying service connection claim at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Impaired hearing will be considered to be a disability if at 
least one of the thresholds for the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
thresholds for at least three of the frequencies are greater 
than 25 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Additionally, it is noted that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Post-service medical treatment records show that the Veteran 
had been diagnosed as having right ear hearing loss according 
to VA standards.  See May 2006, September 2006, and February 
2008 VA examinations.  Therefore, the first requirement for 
service connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that service connection is warranted for right ear 
hearing loss.  

At the outset, it is noted that the Veteran's specialty 
during service was that of rifleman.  In light of this, his 
contentions of noise exposure are deemed credible and appear 
consistent with the circumstances of his service, as 
indicated in official military records.  See 38 U.S.C.A. 
§ 1154(a).  Accordingly, in-service noise exposure is 
conceded here.

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part below.  

The service medical records do not reveal any clinical 
evidence, as defined under Hensley, during active service.  
(The Board notes that in reaching this conclusion, in-service 
audiometric findings were appropriately converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.)  Additionally, there were 
no complaints or treatment referable to right ear hearing 
loss during active service, and a report of medical history 
in May 1968 was silent as to any ear trouble.  On separation, 
the Veteran's tympanic membranes were found to be scarred 
bilaterally, though there was no disease found at that time.  

As noted above, there was no clinical showing of right ear 
hearing loss during active service.  However, the Board 
points out that when audiometric test results at separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  See Hensley, 
supra.  

In this case, the Veteran was afforded several VA hearing 
examinations.  During the May 2006 examination, the Veteran's 
right ear hearing loss was of the severity to be considered a 
disability under 38 C.F.R. § 3.385.  It was noted that the 
Veteran brought with him a February 1991 audiogram that was 
completed during his time in the Marine Corps Reserves 
showing severe hearing loss at 4000 Hz in the right ear.  The 
Veteran reported noise exposure during service in the form of 
artillery and explosions and did not have hearing protection.  
The Veteran also reported having some occupational noise 
exposure between 1969 and 1973 when he worked as a forklift 
mechanic in a noisy factory, as well as recreational noise 
exposure from power tools, hunting, and target shooting.  
Pure tone thresholds, in decibels, were as follows:

During the September 2006 examination, the Veteran complained 
of having difficulty hearing conversation since 1980 and 
stated that he was diagnosed as having hearing loss at Fort 
Bliss.  He also reported having combat noise exposure in 
Vietnam and post-service noise exposure working as a fork 
lift mechanic.  Pure tone thresholds again met VA standards 
for hearing loss under 38 C.F.R. § 3.385.
The examiner stated that the Veteran's service treatment 
records document onset of left ear hearing loss in service.  
He opined that it was at least as likely as not that his left 
ear hearing loss and tinnitus were the result of military 
noise exposure.  He concluded that the hearing loss in the 
right ear was more likely than not the result of post-service 
occupational noise exposure.  

In February 2008 the Veteran was afforded another VA 
examination, and again his hearing results met the standard 
for impaired hearing under 38 C.F.R. § 3.385.  

During the February 2010 hearing, the Veteran testified to 
having symptoms in both ears continuously since service.  

As an initial matter, the Board points out that the September 
2006 VA opinion noted that service treatment records 
documented the onset of only left ear hearing loss in 
service.  Again, it is noted that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  Hensley, supra.  

Given the evidence set forth above, service connection for 
the Veteran's right ear hearing loss is warranted.  Again, 
in-service noise exposure is conceded here, based on the 
circumstances of his service.  In fact, service connection 
had previously been granted for left ear hearing loss and 
tinnitus based on such in-service noise exposure.  Although 
the September 2006 examiner opined that the Veteran's right 
ear was more likely than not related to post-service noise 
exposure, he did not offer clear rationale for his conclusion 
such that the Board could consider and weigh it against other 
evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  This particular opinion is also somewhat 
inconsistent with the other opinions provided by this 
examiner during the same examination as he conceded that the 
Veteran had noise exposure during service such that would 
support a finding that the Veteran's left ear and tinnitus 
were related to service.  Therefore, the negative opinion as 
to the right ear is not found to be probative here.  

Furthermore, the Veteran is competent to report a history of 
hearing loss in the right ear, as it is observable to a lay 
person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, 
his statements as to continuous symptomatology here are found 
to be credible.  

In light of the above, the evidence is deemed to be at least 
in relative equipoise as to whether the Veteran's currently 
diagnosed right ear hearing loss disability is causally 
related to his active service..  Thus, service connection for 
right ear hearing loss is warranted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Sleep apnea

Post-service medical treatment records show that the Veteran 
had been diagnosed as having sleep apnea.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, has been met.  See 
Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the remaining elements of a service connection 
claim have not been satisfied, as will be discussed below.  

The service treatment records are negative for any complaints 
or findings of sleep apnea or other sleeping problems, and 
such a disability was not diagnosed until August 2005, many 
years after service.  During VA treatment in August 2005, the 
Veteran provided a history of 25 years of symptoms of sleep 
apnea, which would indicate that it began around 1980, more 
than 10 years following separation.  The time lapse between 
service and any competent and documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

During the February 2010 personal hearing, the Veteran stated 
that his snoring began around 1966, during service.  Although 
lay testimony can be competent to describe symptoms and 
generally observable conditions, as the Veteran has been 
inconsistent as to when symptoms associated with sleep apnea 
began, the Board does not find his observations to be 
persuasive as to when symptoms of sleep apnea may have began.  
Moreover no claim for sleep apnea was raised until 2004, 
decades after discharge.  If his symptomatology had been 
continuous from the time of service, it is reasonable to 
expect that he would have pursued a claim much sooner.  Thus, 
continuity of symptomatology has not been demonstrated here, 
either by the clinical evidence or by the Veteran's own 
statements. 

In addition, there is no competent medical evidence of record 
showing that the Veteran's sleep apnea had its onset during 
active service or is related to any in-service disease or 
injury.  VA medical treatment records regarding sleep apnea 
make no mention of any link between this condition and 
service or any in-service disease or injury.  

The Veteran contends that sinusitis, congestion, and deviated 
septum, which were diagnosed in service, lead to his current 
diagnosed sleep apnea.  Where, as here, the determinative 
issue involves a question of a medical nexus or medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that sleep 
apnea is related to an injury, disease, or event of service 
origin.  

In sum, there is no record of a diagnosis of sleep apnea for 
many years following service, and there is no competent 
medical evidence showing that sleep apnea is related to 
service, including any inservice disease or injury.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  See 38 U.S.C.A. 
§5107.

C.  Chloracne

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
chloracne.  

The competent medical evidence of record does not demonstrate 
that the Veteran currently suffers from chloracne.  Service 
treatment records show that the Veteran was treated for a 
rash in January 1968, precipitated by shaving every day.  
However, on separation, the Veteran's skin was found to be 
normal and there was no change in the reported scars that had 
been present on entrance.  Post-service medical treatment 
records are entirely silent for any findings of chloracne.  
The May 2006 VA examination found only minimal non-
disfiguring scarring on the lateral aspects of the nose with 
no active lesions on the face or any part of the body.  The 
examiner specifically stated that no chloracne was found.  As 
was stated earlier, a current disability is required in order 
to establish service connection.  Brammer, 3 Vet. App. at 
225.  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for chloracne and the claim is denied.  38 
U.S.C.A. § 5107(b).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim and it must be denied.



D.  Erectile dysfunction

Post-service medical treatment records show that the Veteran 
had been diagnosed as having erectile dysfunction.  
Therefore, the first requirement for service connection for 
this claim, the existence of a current disability, is met.  
See Hickson, 12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
erectile dysfunction, both on a direct basis and as secondary 
to service-connected diabetes mellitus.  

The service treatment records are negative for any complaints 
or findings of erectile dysfunction.  In addition, the 
Veteran reported during the February 2008 VA examination that 
he did not have any problems with erectile dysfunction until 
2005, many years after service.  The time lapse between 
service and any documented evidence of treatment can be 
considered, along with other factors, as evidence of whether 
an injury or disease was incurred in service which resulted 
in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, there is no competent medical evidence of record 
showing that the Veteran's erectile dysfunction had its onset 
during active service or is related to any in-service disease 
or injury.  Private and VA medical treatment records 
regarding erectile dysfunction make no mention of any link 
between this condition and service.  

The Veteran claims that his current erectile dysfunction is 
caused by his service-connected diabetes mellitus.  Although 
lay testimony can be competent to describe symptoms and 
generally observable conditions, it generally is not 
competent to establish a medical diagnosis or medical 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not medical diagnosis and noting example in 
footnote 4 of competence of lay testimony with regard to a 
broken leg but not a form of cancer).  

The record does not contain a competent opinion linking the 
Veteran's current erectile dysfunction to his service-
connection diabetes mellitus.  In fact, the Veteran was 
afforded a VA examination in February 2008 in which the 
examiner stated that the Veteran's erectile dysfunction was 
mulitfactoral and opined that it was less likely than not 
secondary to diabetes mellitus.  The examiner explained that 
the Veteran was diagnosed as having diabetes mellitus in 
2004, which was under good control.  In addition, there was 
no evidence of any complications associated with his diabetes 
mellitus based on several previously performed diagnostic 
tests.  Therefore, the examiner's opinion supports a finding 
that the Veteran's diabetes mellitus neither caused nor 
aggravated his erectile dysfunction.  As the examiner 
provided rationale and cited to specific evidence in the file 
as support for his opinion, it is found to be persuasive.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for erectile dysfunction on a direct basis and as 
secondary to the service-connected diabetes mellitus.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Notice and Assistance

The Board notes that the duty to notify and assist has been 
met to the extent necessary to grant the claim for service 
connection for right ear hearing loss.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Thus, there is 
no prejudice to the Veteran in deciding his claim at this 
time.  See Bernard, 4 Vet. App. at 392 (1993).  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2006 and April 2007.  

Although the notice provided for the claims for service 
connection for chloracne and sleep apnea did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of chloracne and erectile dysfunction 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  In this case, VA has no 
obligation to obtain an examination for the Veteran's claim 
for sleep apnea, as the evidentiary record, to include the 
Veteran's own statements, does not show that this condition 
is associated with an established event, injury, or disease 
in service; or otherwise associated with military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.




ORDER

Service connection for right ear hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for sleep apnea is denied.

Service connection for chloracne is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


